       Case 1:18-cv-01209-KG-JHR Document 73 Filed 05/06/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

SANTA FE ALLIANCE FOR PUBLIC HEALTH
AND SAFETY; ARTHUR FIRSTENBERG; and
MONIKA STEINHOFF,

       Plaintiffs,

vs.                                                           Civ. No. 18-1209 KG/JHR

CITY OF SANTA FE, NEW MEXICO and
HECTOR BALDERAS, Attorney General of
New Mexico; and the UNITED STATES OF AMERICA,

       Defendants.


                                       FINAL JUDGMENT

       Having granted Defendant City of Santa Fe’s Amended Motion to Dismiss for Failure to

State a Claim, (Doc. 21), and Defendant United States’ Motion to Dismiss, (Doc. 46), and having

declined to exercise supplemental jurisdiction over Plaintiffs’ state claims, all by a Memorandum

Opinion and Order entered contemporaneously with this Final Judgment,

       IT IS ORDERED that Plaintiffs’ federal claims are dismissed with prejudice, Plaintiffs’

state law claims are dismissed without prejudice, and this lawsuit is terminated in its entirety.




                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
